IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


FRANCESCA V. GURECKA, TRUSTEE            : No. 94 WAL 2017
OF THE ALBA N. VALLI IRREVOCABLE         :
TRUST,                                   : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                 Respondent              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
ROBERT W. CARROLL AND HOLLY              :
LACEY CARROLL,                           :
                                         :
                 Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.